Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christina Huang (Reg. No. 66,990) on 04/20/2022.

In the Claims: 

Claims 1, 7, 13, and 19 have been amended as follows:

1.	(Currently Amended) A method implemented by one or more processors, the method comprising: 
obtaining, by the one or more processors, a branch model associated with a set of related documents, the branch model comprising one or more branches, each branch of the one or more branches comprising a branch type and one or more nodes, the one or more branches comprising a primary branch associated with a primary document, the set of related documents comprising the primary document having a first document identifier; 
generating, by the one or more processors, a secondary branch based upon a revision of the primary document, the secondary branch associated with a secondary document of the set of related documents, the secondary document having a second document identifier, the second document identifier being different from the first document identifier; 
adding, by the one or more processors, the secondary branch to the branch model; receiving, by the one or more processors, an input associated with the secondary document from a reviewer; 
generating, by the one or more processors, a first node, the first node associated with a document revision of the secondary document incorporating the input; and 
adding, by the one or more processors, the first node to the secondary branch,
wherein generating a secondary branch based upon a revision of the primary document comprises: 
identifying a node in the primary branch associated with the revision of the primary document: and 
linking the secondary branch to the node in the primary branch.

	7.	(Cancelled).

13 	(Currently Amended) A computing device comprising: 
one or more memories storing instructions; and 
one or more processors configured to execute the instructions to perform operations comprising: 
obtaining a branch model associated with a set of related documents, the branch model comprising one or more branches, each branch of the one or more branches comprising a branch type and one or more nodes, the one or more branches comprising a primary branch associated with a primary document, the set of related documents comprising the primary document having a first document identifier; 
generating a secondary branch based upon a revision of the primary document, the secondary branch associated with a secondary document of the set of related documents, the secondary document having a second document identifier, the second document identifier being different from the first document identifier; 
adding the secondary branch to the branch model; 
receiving an input associated with the secondary document from a reviewer; 
generating a first node, the first node associated with a document revision of the secondary document incorporating the input; and 
adding the first node to the secondary branch,
wherein generating a secondary branch based upon a revision of the primary document comprises: 
identifying a node in the primary branch associated with the revision of the primary document: and 
linking the secondary branch to the node in the primary branch.

19.	(Cancelled).


Reasons for Allowance

Claims 1-6, 8-18, and 20-24 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1 and 13. 

The features as recited in independent Claims 1 and 13 “generating, by the one or more processors, a secondary branch based upon a revision of the primary document, the secondary branch associated with a secondary document of the set of related documents, the secondary document having a second document identifier, the second document identifier being different from the first document identifier; adding, by the one or more processors, the secondary branch to the branch model; receiving, by the one or more processors, an input associated with the secondary document from a reviewer; generating, by the one or more processors, a first node, the first node associated with a document revision of the secondary document incorporating the input; and adding, by the one or more processors, the first node to the secondary branch, wherein generating a secondary branch based upon a revision of the primary document comprises: identifying a node in the primary branch associated with the revision of the primary document: and linking the secondary branch to the node in the primary branch,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176